Citation Nr: 0104283	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral leg and 
foot disability as secondary to service-connected residuals 
of a laminectomy at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied the 
benefit sought on appeal.


REMAND

The veteran maintains, in substance, that he now has a 
disability of the feet and legs, secondary to his service-
connected residuals of a laminectomy at L5-S1.  He asserts 
that this disability includes tingling and loss of sensation 
to both feet, and is predominate on the right side.  
Accordingly, a favorable determination is requested.

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In finding that a remand is necessary in this case, the Board 
recognizes that in June 1999 the RO requested that the 
veteran submit medical evidence that he had a pathological 
bilateral leg and foot disability, separate from back 
symptoms radiating to the lower extremities, caused or 
aggravated by post-operative residuals of a laminectomy at 
L5-S1.  However, the veteran has not been provided an 
adequate examination.  The report of a VA examination of the 
spine in July 1999 is not material to the veteran's secondary 
service-connection claim.  The examination report notes that 
straight leg raising was positive bilaterally, greater on the 
right than left, but the examiner did not specifically 
evaluate the veteran's feet and legs or his reported 
symptoms.  The examiner provided a diagnosis of chronic low 
back pain with degenerative joint disease and lumbar 
stenosis, but did not address whether it was at least as 
likely as not that the veteran's complaints of tingling and 
loss of sensation of the lower extremities were due to or 
related to his service-connected residuals from a laminectomy 
at L5-S1.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to determine 
the nature and extent of any bilateral 
leg and foot disability.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
studies.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any leg or foot 
disability is related to the veteran's 
service-connected residuals of a 
laminectomy at L5-S1.  A complete 
rational for all opinions expressed must 
be provided.

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a bilateral leg and 
foot disability as secondary to service-
connected residuals of laminectomy at L5-
S1. 

4.  If the benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

